DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 9-14, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims as presented are directed towards an image decoding method, image encoding method, and non-transitory computer readable recording medium including the limitations “…wherein the second MPM list comprises the intra prediction mode of the left block and he intra prediction mode of the upper block and two or more additional MPM candidates, and wherein the two or more additional MPM candidates are derived based on a minimum and maximum value of a mode value of the intra prediction mode of the left block and a mode value of the intra prediction mode of the upper block in response to that the intra prediction mode of the left block is different from the intra prediction mode of the upper block”, as recited in the claims. The closet prior art is directed towards Lim et al., (U.S. Pub. No. 2014/0226717 A1), Seregin et al., (U.S. Pub. No. 20200068194 A1) and Koo et al., (U.S. Pub. No. 2018/0324418 A1). 
Lim is concerned with at least one MPM candidate between the first MPM candidate and the second MPM candidate may be determined according to whether a candidate between the left candidate block and the upper candidate block is located outside a CTB to which the current block belongs. Seregin is concerned with intra prediction and, more particularly, to the signaling of intra prediction modes from a video encoder to a video decoder.  Koo is concerned with refining the intra prediction mode of a neighboring block and uses the refined intra prediction mode to predict the prediction mode of a current block, thereby predicting the intra prediction mode more accurately.  .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486